In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00428-CR

BOBBY JAMES GUILLORY, Appellant            §    On Appeal from Criminal District
                                                Court No. 3

                                           §    of Tarrant County (1548748R)
V.                                         §    June 20, 2019

                                           §    Per Curiam
THE STATE OF TEXAS                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed in part and reversed in part. We affirm the trial court’s judgment on

count one in which the jury found Appellant guilty of capital murder under section

19.03(a)(7)(A) of the penal code. We reverse the trial court’s judgments on counts

two and three in which the jury found Appellant guilty of capital murder under

section 19.03(a)(2) of the penal code, and we render judgments of acquittal as to only

counts two and three.

                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM